Case 3:18-cr-00142-PDW Document 44 Filed 07/28/20 Page1of1

Tes | me pm Ren Remy eo eee are Teen ne ce repr eee i - cee ae

July 22, 2020

The Honorable Judge Peter Welte
Clerks Office District Court

655 ist Avenue North

‘Suite 130

Fargo, North Dakota

58102-4932

Re: Shane G. Thede
Reg #21627041
Case #3: 18-cr-142

Motion to obtain compassionate medical release under Cares Act

Your Honor:
---am-bringing this motion-to- request a compassionate medical release under the Cares Act.
Facts for motion:

Because of the circumstances and conditions present at the Milan Federal Corrections Facility in Milan, Michigan | feel that |
am in grave danger of contracting the coronary virus. We are currently under twenty-three hour lock down. Many inmates and
staff have contracted the virus. Several have died. Should I contract the virus it could well have serious consequences because
of my medical conditions.

These conditions are as follows:

| have a very rare condition called eosinophilic esophagitis which causes my esophagus to tear by simply eating. When this
happens | need immediate medical: attention because | could bleed to death in a very short time. It also makes use of a
endoscopy and ventilator extremely risky in that they could literally shred my esophagus and lungs. It is further complicated by
asthma.

| am also pre-diabetic, hypertensive, peptic ulcerative and have kidney stones. | take several medications for these conditions
which include:
Losartan, albuterol, omeprazole, fluticasone, montelukast and hydrochlorothiazide.

Any one of these conditions would create a serious life threatening complication.

Therefo; 8, | respectfully request that the court grant my motion for compassionate _Telease. ~

 

Shane G Thede
